El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
Este es ótro de los casos a que se hace referencia en el de Farinacci v. Niagara Fire Ins. Co., 38 D.P.R. 81.
En mayo 11, 1927, las partes suscribieron una estipula-ción y se unieron para suplicar que la resolución de este caso fuese pospuesta hasta fines de noviembre o hasta cual-quiera otra fecha posterior.
El señalamiento de errores levanta unas diez y seis cuestiones, muchas de las cualés atacan el razonamiento o las conclusiones en que se fundó la sentencia, más bien que les méritos de ella;- La doctrina enunciada por una mayoría *979de esta corte en el caso de Paganacci v. Lebrón, 24 D.P.R. 796, y seguida en nna serie de decisiones posteriores, nos releva de la necesidad de disentir tales cuestiones. Véase también el caso de López de Tord & Zagas Pizarro v. Molina, 38 D.P.R. 823, y los casos allí citados.
 El décimoquinto señalamiento es que la corte inferior cometió manifiesto error al declarar que la ley y los liechos estaban en contra de la demandante y al desestimar la demanda. En el caso de Morris & Co. v. José González Clemente & Co., 33 D.P.R. 171, se discutió la demanda original presentada y la corte resolvió que ésta no aducía hechos suficientes para determinar una causa de acción.
Una demanda radicada posteriormente en la corte de dis-trito se titulaba “sobre cobro de pesos” y alegaba en subs-tancia que Morris & Co. había vendido a la demandada cincuenta barriles de tocino a $46 por barril; que los cin-cuenta barriles de tocino llegaron oportunamente al puerto de Mayagüez, consignados y entregados a la demandada mediante los conocimientos que cubrían dichos embarques, cumpliendo la demandante con todas las obligaciones con relación a dicha venta; que el importe de los cincuenta barriles de tocino al precio convenido ascendía a $2,300, que la demandada se niega a pagar a pesar de las gestiones hechas a tal fin; y que el importe antes referido de $2,300, que constituye el precio de venta, es una deuda líquida y exigible.
Para los fines de esta opinión podemos asumir, de con-formidad con la apelante, que la alegación algo vaga e inde-finida de que el tocino llegó oportunamente “y que fué consignado y entregado a la demandada, mediante los cono-cimientos,” puede ser’interpretada liberalmente en el sentido de que ello implica una aceptación de tal entrega por parte de la demandada. Sobre ese punto la demanda enmendada riega la alegación hecha en la demanda original de que la demandada había rehusado aceptar la entrega. No apare-*980tiendo de la faz de la demanda enmendada indicación alguna de tal negativa, no era necesario, desde luego, alegar que se Mzo el depósito con el fin de demostrar que el tocino en cuestión se puso a disposición de la demandada.
Sin embargo, la prueba demuestra concluyentemente que la demandada devolvió prontamente los conocimientos de embarque y rehusó aceptar aún esta entrega implícita del embarque en cuestión. Durante el curso del juicio se de-mostró igualmente que nunca había sido hecho el depósito exigido por el Código de Comercio en caso de tal negativa. De suerte que el juez sentenciador, a la terminación del juicio, se confrontaba con los mismos hechos alegados en la demanda original, y que esta corte resolvió en una apelación anterior que no eran suficientes para determinar una causa de acción.
Un demandante puede disfrazar ciertos aspectos de su .causa de acción, cambiando el título y substituyendo, en vez de una alegación que es claramente fatal, una negativa implí-cita de tal alegación y haciendo una indicación de un hecho contrario. Pero en esta forma no se puede destruir la signi-ficación de todos los demás hechos alegados, ni ignorar el efecto de la prueba respecto a la veracidad de alegaciones omitidas. De la faz de la demanda enmendada en el presente caso se desprende que ésta era una acción entablada por una sociedad mercantil contra otra para recobrar el precio de mercancía que se alegaba había sido vendida y entregada por la demandante a la demandada. En el presente caso, al igual que en el de Bertaut & Co. v. Márquez, 32 D.P.R. 685:
“No puede haber, duda de que la compraventa en este caso es mercantil, y con respecto a ella dispone el artículo 332 del Código de Comercio que si el comprador rehusare sin justa cansa el recibo de los efectos comprados, podrá el vendedor pedir el cumplimiento o rescisión del contrato, depositando judicialmente en el primer caso las mercaderías.”
Desde luego nó surge la necesidad del depósito en todo *981caso en que esté envuelta una transacción mercantil. El de-pósito es necesario solamente al rehusar el comprador acep-tar la entrega de la mercancía vendídale. El hecho de si una negativa de aceptar la entrega aparece de la faz de la de-manda o de la prueba, es una cuestión que afecta el momento y la forma de su presentación, más bien que los méritos de la cuestión envuelta. Cuando los hechos alegados en una demanda no son suficientes para determinar una causa de acción, difícilmente podría resolverse que justifiquen una sentencia a favor del demandante al ser establecidos sin una demostración ulterior durante la vista.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Texidor no intervino.